UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
RANDOLPH S. KOCH,                   )
                                    )
        Plaintiff,                  )
                                    )
        v.                          )                Civil Action No. 08-1521 (PLF)
                                    )                Civil Action No. 09-2111 (PLF)
MARY L. SCHAPIRO, Chairman,         )                Civil Action No. 10-0150 (PLF)
Securities and Exchange Commission, )                Civil Action No. 11-1645 (PLF)
et al.,                             )                Civil Action No. 12-0301 (PLF)
                                    )
        Defendants.                 )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the motion of defendant, Mary L. Schapiro, in

Civil Action No. 08-1521 for a status conference so that the parties and the Court can discuss

how best to proceed in that case and the other related cases brought by plaintiff, Randolph S.

Koch, pending before this Court. The Court agrees that a status conference is appropriate and

will grant Ms. Shapiro’s motion.

               On March 30, 2011, the Court stayed Civil Action Nos. 08-1521, 09-2111, and

10-0150 in their entirety. See Order at 2 (“Stay Order”), Mar. 30, 2011 [Dkt. No. 47, in Civil

Action No. 08-1521]. As the Court stated in its Stay Order, there is a pending dispositive motion

in each of those three cases:

               In Civil Action No. 08-1521, a motion for summary judgment was
               filed on August 26, 2010. In Civil Action No. 09-2111, a motion
               to dismiss or, in the alternative, for summary judgment was filed
               on June 4, 2010. In Civil Action No. 10-0150, a motion to dismiss
               or, in the alternative, for summary judgment was filed on
               September 27, 2010.

Id. at 1.
               Mr. Koch has not yet responded to any of those pending motions. Instead, he has

filed multiple motions for extension of time, all of which the Court granted, because of ongoing

health problems. As the Court stated in its Stay Order: “In Civil Action No. 08-1521,

[Mr. Koch] has filed five motions for extension of time to respond to the dispositive motion. In

Civil Action No. 09-2111, [Mr. Koch] has filed seven motions for extension of time. In Civil

Action No. 10-0150, [Mr. Koch] has filed four motions for extension of time.” Stay Order at 1.

               In view of Mr. Koch’s ongoing health problems and his multiple motions for

extension of time, the Court, on March 30, 2011, stayed Civil Action Nos. 08-1521, 09-2111,

and 10-0150 in their entirety. As the Court stated:

               Because Mr. Koch, although a lawyer, is acting pro se in these
               matters, the Court is sympathetic to his situation and certainly
               hopes that his health improves. Nevertheless, he is the plaintiff in
               these cases and at some point must either pursue his claims or
               abandon them. Rather than put any pressure on Mr. Koch to do so
               at the present time, however, the Court will stay these cases in their
               entirety until Mr. Koch is healthy enough to respond adequately to
               the pending motions.

Stay Order at 2. The Court therefore ordered that, “when he is able to do so, Mr. Koch will

simultaneously file in each case a motion to lift the stay imposed by this Order and a response to

the pending dispositive motions.” Id.

               More than a year has gone by since the Court entered its Stay Order. Although

Mr. Koch has not filed a motion to lift the stay, he has filed two new cases, Civil Action

Nos. 11-1645 and 12-0301, now pending before this Court. That Mr. Koch was able to file two

new cases suggests that he now is able to respond adequately to pending motions. Yet Mr. Koch

again has requested an extension of time to respond to a motion to dismiss filed in Civil Action



                                                 2
No. 11-1645, again on the basis of ongoing health motions. See Pl. Mot. for Extension of Time

at 1-10, Apr. 16, 2012 [Dkt. No. 7, in Civil Action No. 11-1645].

               The time has come for Mr. Koch to pursue his cases or abandon them. See Stay

Order at 1. The Court therefore will set a status conference at which the parties and the Court

will address how best to proceed in all of the above-captioned cases before this Court; Mr. Koch

will be required to show cause why the Court’s Stay Order should not be lifted and why he

should not be ordered to file responses to all pending dispositive motions promptly. Mr. Koch

will be permitted to participate in this status conference by telephone, but, if he chooses to do so,

he must make the necessary arrangements with the Court’s courtroom deputy, Michelle Moon, at

(202) 354-3155, before the status conference.

               Accordingly, it is hereby

               ORDERED that the motion of defendant, Ms. Schapiro, for the setting of a status

conference [Dkt. No. 49, in Civil Action No. 08-1521] is GRANTED; it is

               FURTHER ORDERED that the parties shall appear before the Court for a status

conference on May 4, 2012 at 9:30 a.m.; it is

               FURTHER ORDERED that, at that status conference, Mr. Koch shall show cause

why the Court’s Stay Order should not be lifted and why Mr. Koch should not be required to file

responses to all pending dispositive motions promptly; and it is

               FURTHER ORDERED that Mr. Koch shall be permitted to appear by telephone

for the status conference.

               SO ORDERED.



                                                       /s/
                                                      PAUL L. FRIEDMAN
DATE: April 25, 2012                                  United States District Judge

                                                  3